Citation Nr: 0628568	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-36 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for vertigo, currently 
evaluated as 30 percent disabling.

2.  Entitlement to a compensable rating for melanoma of the 
right shoulder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In an August 2003 rating decision, the 
RO, among other things, increased the veteran's disability 
rating for service-connected vertigo from 10 percent to 30 
percent.  The 30 percent rating was continued in the April 
2004 rating, from which the veteran appealed.

The Board, in an April 2003 decision, referred evidence to 
the RO regarding a raised claim of entitlement to service 
connection for Meniere's disease.  The veteran has continued 
to submit additional evidence regarding Meniere's disease.  
The issue is again referred to the RO.

The decision below addresses the veteran's claims for 
increased ratings for vertigo and melanoma of the right 
shoulder.  The claim for TDIU is addressed in the remand that 
follows the Board's decision.


FINDINGS OF FACT

1.  The veteran's service-connected vertigo is manifested by 
no more disabling symptoms than dizziness and occasional 
staggering.

2.  The veteran's service-connected melanoma of the right 
shoulder is manifested by a stable, non-painful, superficial 
scar; no impairment or limitation of function of the right 
shoulder is shown.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
vertigo have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.87, 
Diagnostic Code 6204 (2005).

2.  The criteria for a compensable rating for melanoma of the 
right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7818, 
7833 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the vertigo and melanoma of 
the right shoulder issues has been accomplished.  Through 
April 2003 and August 2003 notice letters, the RO notified 
the veteran and his representative of the legal criteria 
governing his claims.  In an October 2004 statement of the 
case (SOC), it notified them of the evidence that had been 
considered in connection with his claims and the bases for 
the denial of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2003 and August 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, treatment 
records, prescription records, and insurance and employment 
examinations regarding his disabilities.  The RO told the 
veteran that it was his responsibility to make sure that it 
received all requested records that were not in the 
possession of a Federal department or agency.  Consequently, 
the Board finds that the veteran has been put on notice to 
submit any pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not before the 
Board and is not raised by the Board's order set forth 
herein.  Consequently, a remand of the disability rating 
issues is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
vertigo and melanoma of the right shoulder issues.  The 
veteran's service medical records have been obtained and 
associated with the claims file, as have treatment records 
from the VA Medical Center (VAMC) in Grand Island, Nebraska.  
Records from multiple private treatment providers identified 
by the veteran have also been obtained.  Additionally, in 
September 2003, the veteran was afforded a VA examination in 
relation to his melanoma claim, the report of which is of 
record.  Significantly, the veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claims on appeal that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran filed his claim for an increased rating 
for vertigo in April 2003 and for melanoma of the right 
shoulder in May 2003.



Vertigo

The veteran's vertigo is currently evaluated as 30 percent 
disabling, under 38 C.F.R. § 4.87 (Diagnostic Code 6204) 
(2005), for "peripheral vestibular disorders."  Peripheral 
vestibular disorders are assigned a 10 percent rating for 
occasional dizziness.  A maximum 30 percent rating is 
assigned for dizziness and occasional staggering.  38 C.F.R. 
§ 4.87 (Diagnostic Code 6204).

A review of the medical evidence reveals reports from T.J.W., 
M.D., from April 2003 and February 2004, which indicate that 
the veteran experiences dizziness and occasional staggering 
due to his vertigo.  Based on such evidence, the RO evaluated 
the veteran as 30 percent disabling.  Accordingly, as the 
veteran is receiving the maximum rating under this diagnostic 
code, a higher schedular rating cannot be assigned.  See 
38 C.F.R. § 4.87 (Diagnostic Code 6204).  (See discussion 
below regarding extraschedular consideration.)

Melanoma of the Right Shoulder

The veteran's melanoma of the right shoulder is currently 
evaluated as noncompensable (zero percent), under 38 C.F.R. 
§ 4.118 (Diagnostic Code 7818) (2005), for "malignant skin 
neoplasms."  Malignant skin neoplasms that are not 
associated with the head, face, or neck, are rated as scars 
(Diagnostic Codes 7801-7805) or impairment of function.  A 
note following the criteria states that a 100 percent 
evaluation is to be assigned when a skin malignancy requires 
certain types of therapy and is recurrent or metastatic.  
38 C.F.R. § 4.118 (Diagnostic Code 7818).

(The Board points out that Diagnostic Code 7833, which 
pertains to "malignant melanoma," is the more appropriate 
diagnostic code by which to rate the veteran's melanoma of 
the right shoulder.  It appears as if the RO is utilizing the 
diagnostic code number from a previous version of the ratings 
schedule.  However, as Diagnostic Codes 7818 and 7833 are 
nearly identical, the same result occurs under an analysis of 
both codes.  See 38 C.F.R. § 4.118 (Diagnostic Codes 7818, 
7833).  Thus, the Board will consider any scars or impairment 
of function associated with the veteran's melanoma of the 
right shoulder.)

Diagnostic Code 7801 allows for a 10 percent rating, or 
higher, for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion, which are an area 
exceeding 6 square inches (39 sq. cm.) or greater.  A note, 
following the criteria, defines a deep scar as one associated 
with underlying soft tissue damage.  Diagnostic Code 7802 
provides for a maximum 10 percent rating for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion with an area of 144 square 
inches (929 sq. cm.) or greater.  A note, following the 
criteria, defines a superficial scar as one not associated 
with underlying soft tissue damage.  Under Diagnostic 
Code 7803, a maximum 10 percent rating is warranted for 
unstable superficial scars.  A note, following the criteria, 
defines an unstable scar as one where, for any reason, there 
is frequent loss of covering of skin over the scar.  
Diagnostic Code 7804 provides for a maximum 10 percent rating 
for superficial scars that are painful on examination.  Under 
Diagnostic Code 7805, scars are to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118.

A review of the medical evidence reveals that the veteran had 
malignant melanoma excised from his right shoulder in August 
2001.  On a number of occasions subsequent to the surgery, 
the veteran visited his treating physician at Memorial Health 
Clinic.  In all instances, the area concerning the melanoma 
was determined to be normal, and in June 2003, Dr. B.L.T. 
reported no evidence of recurrent mass or skin lesion on the 
upper right arm.  In September 2003, the veteran underwent VA 
examination.  The examiner diagnosed the veteran with 
melanoma of the right shoulder, with therapeutic excision, 
and no residuals.  He found a well-healed 5 cm surgical scar.  
There was absolutely no breakdown, erythema, or swelling.  
The veteran reported having absolutely no problem with his 
right shoulder.  He stated that the scar does not itch and 
the skin does not breakdown.  In a February 2004 letter, 
T.J.W., M.D., stated that the veteran experienced pain and 
numbness in his right shoulder due to the skin cancer 
surgery.

Based on the current medical evidence, a compensable rating 
is not warranted under Diagnostic Codes 7801 through 7805.  
The excision scar on the veteran's right shoulder is shown 
not to be deep, unstable, painful, or of an area large enough 
to warrant a compensable rating.  Additionally, the scar does 
not cause functional limitation of the right shoulder.  
Although Dr. T.J.W. states that the skin cancer surgery 
caused the veteran to experience pain and numbness in the 
right shoulder, the veteran's statements to the VA examiner, 
in September 2003, directly contradict such findings.  The 
Board does not find the February 2004 letter to be persuasive 
regarding symptoms that the veteran currently experiences 
concerning his right shoulder.  Consequently, in view of the 
fact that a compensable rating cannot be assigned under any 
of the diagnostic codes regarding scars, the melanoma has not 
impaired the function of his right shoulder, and the melanoma 
is not recurrent or metastatic, an increased rating for 
melanoma of the right shoulder is not warranted.  See 
38 C.F.R. § 4.118 (Diagnostic Codes 7801, 7802, 7803, 7804, 
7805, 7818, 7833).

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's vertigo and melanoma of the right 
shoulder reflect so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2005).  In this case, there is no evidence showing that the 
disabilities results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claims for increased ratings for his 
service-connected vertigo and melanoma of the right shoulder.  
While the Board does not doubt the sincerity of the veteran's 
belief that his disabilities are more severe than they are 
currently rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("[A] layperson is generally not capable of 
opining on matters requiring medical knowledge . . . .").  
As such, the veteran's assertions cannot provide a basis for 
a grant of an increased rating.

For all the foregoing reasons, the Board finds that the 
claims for increased ratings for vertigo and melanoma of the 
right shoulder must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims for increase, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for vertigo 
is denied.

Entitlement to a compensable rating for melanoma of the right 
shoulder is denied.


REMAND

The veteran contends that his service-connected disabilities, 
to include vertigo, tinnitus, hearing loss, melanoma of the 
right shoulder, and basal cell carcinoma of the back, prevent 
him from obtaining substantially gainful employment.  He has 
submitted evidence from Dr. T.J.W., which indicates that he 
may be unable to secure or follow substantially gainful 
occupation as a result of his service-connected disabilities.

The Board finds that further development is needed regarding 
the veteran's claim for TDIU.  In order for a veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor, which takes his case outside of the norm.  (The 
veteran's current combined rating is 40 percent, which does 
not satisfy the requirements of 38 C.F.R. § 4.16(a).)  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in and of 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  A VA examining physician should 
generally address the extent of functional and industrial 
impairment from the veteran's service-connected disabilities.  
See Gary v. Brown, 7 Vet. App. 229 (1994).

According to the record, the RO previously scheduled the 
veteran for an examination in May 2003, for which he failed 
to report.  When entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
re-examination, and a claimant, without good cause, fails to 
report for such examination or reexamination, the veteran's 
original compensation claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  In this case, the 
veteran was unable to travel to the examination due to his 
Meniere's disease.  Such a reason constitutes good cause for 
failing to report to the examination.  Therefore, the Board 
determines that the veteran should be afforded another 
opportunity to report to a VA examination regarding his TDIU 
claim.

Under these circumstances, the Board finds that a well-
reasoned, well-supported medical opinion is needed from a VA 
examiner, addressing the question of whether the veteran's 
service-connected vertigo, tinnitus, hearing loss, melanoma 
of the right shoulder, and basal cell carcinoma of the back 
combine to render him unemployable.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.16(b); see also Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994) (the Board has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.)  Such 
opinion should be based, in part, upon consideration of the 
veteran's documented history and assertions, to include that 
medical evidence associated with the record.  Attention 
should be paid to the private physician's opinion letters 
submitted by the veteran, dated in September 2003 and 
February 2004, regarding his status of employability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination.  The examiner should 
review the claims file (to include the 
September 2003 and February 2004 private 
physician opinion letters), take a 
detailed history regarding the veteran's 
employment, and education and vocational 
attainment, and examine the veteran.  The 
examiner should provide findings that 
take into account all functional 
impairments due to his service-connected 
disabilities (vertigo, tinnitus, hearing 
loss, melanoma of the right shoulder, and 
basal cell carcinoma of the back).  The 
examiner is requested to provide a 
definite opinion as to whether the 
veteran's service-connected disabilities 
collectively render him unable to secure 
or follow substantially gainful 
employment.  The opinion should take into 
account the veteran's employment history, 
and his educational and vocational 
attainment.

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the claim for TDIU 
in light of all pertinent evidence 
obtained pursuant to this remand.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


